

Exhibit 10.4
CHART INDUSTRIES, INC.
AMENDMENT NO. 5
TO
EMPLOYMENT AGREEMENT
This Amendment No. 5 (the “Amendment”) to the Employment Agreement, dated
February 26, 2008 and subsequently amended effective January 1, 2009, June 1,
2010, January 1, 2012 and January 1, 2013 (the “Agreement”), by and between
Chart Industries, Inc. (the “Company”) and Kenneth J. Webster (“Executive”), is
effective January 1, 2014.
WITNESSETH:
WHEREAS, the Company and the Executive desire to amend the Agreement; and
WHEREAS, the parties reserved the right to amend the Agreement pursuant to
Section 13.c thereof.
NOW, THEREFORE, pursuant to Section 13.c of the Agreement, and effective as of
January 1, 2014, the parties hereby amend the Agreement as follows:
1. In Section 3 of the Agreement, delete the dollar amount “$245,000” and
replace with “$260,000”.
2.  In Section 4 of the Agreement, delete the phrase “of fifty percent (50%) of
the Executive’s Base Salary (with it being understood that fifty percent (50%)
of the Executive’s Base Salary is the “Target”)” in its entirety and replace it
with “of an amount, expressed as a percentage of Executive’s Base Salary, as
determined by the Board, or any duly authorized committee thereof, within the
first three months of each fiscal year of the Employment Term (with it being
understood that such percentage of Executive’s Base Salary is the “Target”)”.
3. In Section 8(c)(v)(B)(2), delete the phrase “100% of Executive’s Target
Annual Bonus;” and replace it with “the greater of (i) 100% of Executive’s
Target Annual Bonus for the fiscal year in which Executive’s Termination of
Employment occurs or (ii) 100% of Executive’s Target Annual Bonus for the fiscal
year immediately preceding the fiscal year in which Executive’s Termination of
Employment occurs;”.
4. In Section 8(c)(vi)(B)(2), delete the phrase “100% of Executive’s Target
Annual Bonus;” and replace it with “the greater of (i) 100% of Executive’s
Target Annual Bonus for the fiscal year in which Executive’s Termination of
Employment occurs or (ii) 100% of Executive’s Target Annual Bonus for the fiscal
year immediately preceding the fiscal year in which the Change in Control
occurs;”.





    

--------------------------------------------------------------------------------





5. Except as set forth herein, the Agreement is not modified or amended hereby.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment.
 
 
 
 
 
CHART INDUSTRIES, INC.
(“Company”)
 
KENNETH J. WEBSTER
(“Executive”)
 
 
 
 
By:
 
  /s/ Samuel F. Thomas
 
  /s/ Kenneth J. Webster
Name:
 
Samuel F. Thomas
 
 
Title:
 
Chairman, Chief Executive Officer and President
 
 






    